Title: James Madison to Nicholas P. Trist, 12 October 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 12. 1828.
                            
                        
                        
                        I have just recd. the inclosed letter, under cover of one from Mr. Clay to me. Be your decision on the
                            subject of it what it may, it gives me pleasure that an option is afforded. It appears to be an expectation that in the
                            event of your becoming a resident in Washington a removal of Mrs. Randolph thither would take place. But I know not that
                            such a condition could be implied if her personal gratification were otherwise equally promoted.
                        I recd. at the same time your letter of the 9th. with the two journals of the Board of Visitors. If I were
                            not ashamed of imposing the tax on you at such a moment, I should take it as a favor if you could once more sketch the
                            proper Report from the Rector for the Legislature. It must embrace I suppose the proceedings of the Board at the late as
                            well as the July Session. But quere whether the late should not be reported by the Rector pro: tem:
                        I observe an error running thro’ the newspapers, not excepting the Virga. Advocate, which misleads the
                            Readers in their calculations of the price of Wheat in the British Market. The error lies in making the Quarter consist of
                            8 bushels of 70 lb. each, amounting to 560 lb; instead of 8 Winchester bushels (the same with
                            ours) weighing each 60 lb. and amounting only to 480 lb. When a bushel by name is referred to, it means one of 70 lb. When
                            a quarter is named, it refers always to Winchester Bushels of 60 lb.
                        Whatever may be the future arrangements for the Family, we hope to be gratified with the promised visit. I
                            beg to join Mrs. M. in best wishes for Mrs. Trist & affectionate remembrances to you all
                        
                        
                            
                                James Madison
                            
                        
                    